In re St. John Bapt. Par. Pol. Jury;— Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 97-CA-0431; Parish of St. John Baptist, 40th Judicial District Court, Div. “A”, No. 26236.
*861Granted. The judgment of the court of appeal is reversed. The judgment of the trial judge granting summary judgment in favor of St. John the Baptist Parish and dismissing it from the suit is reinstated.
CALOGERO, C.J., and JOHNSON, J., would deny the writ.
LEMMON, J., would grant and docket.
KIMBALL, j., not on panel.